 1   Charman v. SelectQuote Insurance Services
     Case No.: 3:20-cv-00710-BEN-BLM
 2   United States District Court, Southern District of California
 3
                                     CERTIFICATE OF SERVICE
 4
 5
     I, Emily Torromeo, the undersigned, declare as follows:
 6
     I am over the age of eighteen years and not a party to the case. I am employed in the County
 7   of San Diego, California where the mailing occurs: My business address is 2221 Camino Del
 8   Rio South, Suite 101, San Diego, CA 92108. I am readily familiar with our business’ practice
     of collecting, processing and mailing of correspondence and pleadings for mail with the
 9   United Postal Service.
10
     On the date below I electronically filed with the Court through its CM/ECF program, which
11   will electronically mail notice to all attorneys of record in said case through the same
     program, the following document(s):
12
13   • JOINT NOTICE OF SETTLEMENT

14
       [X]    ELECTRONICALLY, Pursuant to the CM/ECF System, registration as a CM/ECF
15
              user constitutes consent to electronic service through the Court’s transmission
16            facilities. The Court’s CM/ECF system sends an email notification of the filing to
              the parties and counsel of record listed above who are registered with the Court’s
17            CM/ECF system.
18
19   I declare under penalty of perjury under the laws of the State of California that the foregoing
     is true and correct. Executed on Friday, October 9, 2020, at San Diego, California.
20
21
22
23                       Emily Torromeo

24
25
26
27
28

       _________________________________________________________________________________________________

                                          CERTIFICATE OF SERVICE
